DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 06/01/2022 in response to the Non-Final Office Action mailed 03/04/2022 has been entered.  
	Claims 1-20 are currently pending in U.S. Patent Application No. 16/865,607 and an Office action on the merits follows.

Response to 35 USC § 112 Rejections
In view of the foregoing amendments to claims 1/8/15 and 3/10/17, corresponding claim rejections under 35 U.S.C. 112(b) are withdrawn.  Examiner notes however claims 9 and 16 – both corresponding to claim 2, have (perhaps unintentionally) not been amended in a manner matching/corresponding to those amendments of claim 2 (line 3).  See the 112(b) rejection that follows.

Response to Arguments/Remarks
	Applicant’s remarks with respect to references of record to include Sowden et al. (US 2020/0241716) and Taguchi (US 2012/0020518) have been considered and determined non-persuasive.  
	Applicant’s remarks beginning on page 10/11 respectfully assert that the limitation ‘determining whether the location of the entity is within a threshold location in regard to other frames’, of claim 1 lines 5-6, is distinguished from Applicant’s characterization of that ‘level of movement’ determination as disclosed in Sowden [0093] in conjunction with that threshold comparison of block/operation 308, as said characterization amounts to a comparison of individual pixels as opposed to a frame comparison.  Examiner respectfully disagrees as the level of movement determination of Sowden involves an inter-frame (satisfying that requirement for said determining/threshold being ‘in regard to other frames’) pixel comparison, and such a comparison constitutes a comparison between frames more generally.  In other words, a frame comparison may include an inter-frame pixel comparison, and considering sub-portions between frames reads on a frame comparison more broadly.  Sowden’s level of movement is determined based on a “change in position of the object” ([0093]) as indicated by differing pixel/border coordinates (an inter-frame difference).  Any optional registration/alignment only serves to facilitate a determination of this change in object position/location between frames, it is not strictly speaking required, nor does its use preclude an equivalent interpretation of the claim language presented.  In other words, registration/alignment or not, an inter-frame change in object position is determined and utilized to determine a 'level of movement', which is then compared to a threshold level in 308 to subsequently influence displayed frames.  Examiner notes little interpretation constraints are placed on that ‘a location of an entity’ in claim 1 line 4 – which extends to/influences permissible interpretation of that ‘within a threshold location’ language of line 5.  Said ‘a location of an entity’ of line 4 may be one or more pixels, pixel coordinate(s), a bounding box (and/or one or more associated coordinates/pixels), a portion/region of a frame more broadly, between frames, within a frame, etc.  As the level of movement is at the minimum associated with a position/location (that may be interpreted broadly in view of line 4 – even an ‘entity’ may correspond to a single pixel), that threshold of 308 may be appropriately understood as a ‘threshold location’.  In view of these considerations and in particular those notes regarding permissible interpretation for the present claim language, Applicant’s remarks fail to persuasively identify any non-equivalence between the claimed invention and corresponding portions as identified for the case of Sowden in view of Sowden as a whole, and Sowden as may be modified by references of record.
	Applicant’s remarks directed to Taguchi (page 11/11) appear to suggest that the disclosure of Taguchi fails to teach/suggest ‘inputting an entity size predictor, wherein the entity size predictor indicates a minimum size of the entity’ as required for dependent claims 4, 11 and 18, because the claim language at hand requires the input of an entity size predictor that indicates a minimum entity size; not necessarily any assignment of maximum/minimum heights or definition/addition of maximum/minimum head sizes represented as rectangles.  Italicized portions of Applicant’s remarks appear to suggest that the disclosure of Taguchi fails to provide equivalent(s) serving as a ‘predictor’, however Examiner notes the minimum and maximum dimensions/sizes of Taguchi, regardless of whether we are concerned with an assignment or definition stage (as both/either reads on an ‘input’), at least serve to ‘predict’ one or more sizes that are likely, expected, and/or desired to appear/exist in one or more frames, for the purposes of eliminating erroneous/improbable detection results negatively impacting detection accuracy.  As an additional consideration, these size constraints of Taguchi are considered in ‘advance’ of subsequently occurring detection(s), for the purposes of reducing/eliminating erroneous detection, and therefore read on plain meaning requirements for a ‘predictor’ being something that predicts/declares/defines/assigns/indicates in advance.  With regards to an ‘indication’ per se, this may be accomplished by nature of the corresponding values themselves, in addition to that indication as may be provided by the rectangles they represent.  As a final consideration related to the obvious nature of the combination/modification as previously presented, claim(s) 4/11/18 fail to define/require any specific relationship between that entity size predictor and that type of entity movement identified.  Accordingly, Applicant’s remarks prove unsuccessful in persuasively identifying any non-equivalence between claimed limitations and corresponding disclosure taught/suggested by Sowden as modified by Taguchi.  
Examiner notes the citations provided herein are only exemplary and are not meant to be exhaustive. The Examiner reserves the right to provide further citation to support original position(s) without change to the original interpretation of the reference. Where a quotation of a cited paragraph has been provided, the Examiner has only provided the quotation to provide a clearer context and does not limit the citation to only the emphasized quotation.  Examiner encourages review of the entire disclosure for reference(s) relied upon.
Examiner maintains that those cited references when reasonably combined teach/suggest all elements of amended independent claims 1, 8 and 15.  Dependent claims are similarly rejected because they depend on unpatentable parent claims.


Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 9-12 and 16-19 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 9 recites the limitation in part (line 3), “of each of the other two or more frames,”.  The limitation in question is unclear for that reason as previously presented prior to amendment, as it specifically references ‘the other two or more frames’, which may constitute non-existent frames for the instance that the collection consists of only that minimum required number of frames.  In other words, for the instance that the media collection includes only two frames, it is unclear as to which frames ‘the other two or more frames’ may be specifically referencing.  Examiner notes the language of line 4 does not appear to require any amendment, as the language ‘other’ is not present.  In other words, line 3 of claims 9 and 16 has not been amended to strike the language ‘two or more’, unlike the amendment to line 3 of claim 2.
Dependent claims 10-12 and 17-19 inherit and fail to cure that/those deficiencies as identified above for the case of intervening claims 9/16 and are rejected accordingly.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-3, 5-10, 12-17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sowden et al. (US 2020/0241716).

As to claim 1, Sowden teaches/suggests a computer-implemented method, the method comprising:
receiving, by a processor, a media frame collection, wherein the media frame collection includes two or more frames (Fig. 5, [0054-0057], [0060]);
identifying, from the media frame collection, a location of an entity (Fig. 2 212, Figures 3-4, [0063-0064] “method 300 described with reference to FIG. 3 or method 400 described with reference to FIG. 4”, [0093] “if the subject type is human body, subject motion such as jumping or moving from one spot to another may correspond to a high level of movement ... For example, an object recognition technique may be utilized to detect an object and optical flow of pixels corresponding to the object, e.g., outer borders of the object may be measured to determine the level of movement of the object ... the change in position of the object, as indicated by different pixel coordinates, may be utilized to determine the level of movement.  In some implementations, a combination of techniques may be utilized”);
determining whether the location of the entity is within a threshold location in regard to other frames in the media frame collection (Fig. 2 212-214, Fig. 3 308, [0007] “calculating the motion score based on the level of stability, the type of the subject, and the level of movement of the subject”, [0065-0066] in view of [0093], [0094] “In block 308, it is determined if the level of movement of the subject meets a threshold level of movement. If it is determined that the level of movement of the subject meets the threshold, block 308 is followed by block 310. Else, block 308 is followed by block 330”); and
displaying one or more frames that exceed the threshold location to a user (Fig. 2 216, Abs “If the motion score meets the display threshold, the method farther includes causing the motion image to be displayed with subject motion by displaying the plurality of frames of the motion image in succession. If the motion score does not meet the display threshold, the method farther includes causing the motion image to be displayed without subject motion by displaying a particular frame of the motion image”, [0003] “If the motion score meets the display threshold, the method further includes causing the motion image to be displayed with subject motion by displaying the plurality of frames of the motion image in succession”, [0070-0071] “displaying the plurality of frames of the motion image in succession, e.g., such that subject motion within the plurality of frames of motion image is perceivable by the user. For example, the motion image may be displayed in a user interface in a one-up mode or a slideshow mode, where a single image is displayed at a time”; Examiner notes the displaying limitation does not necessarily involve displaying only those frames that exceed the threshold).

As to claim 2, Sowden teaches/suggests the method of claim 1.
Sowden further teaches/suggests the method wherein determining whether the location of the entity is within the threshold location comprises:
comparing the location of the entity to a location of each of the other frames, wherein the location of the entity is a designated location within the two or more frames (Fig. 2 212-214, Figures 3-4, [0063-0064] “method 300 described with reference to FIG. 3 or method 400 described with reference to FIG. 4”, [0093] “if the subject type is human body, subject motion such as jumping or moving from one spot to another may correspond to a high level of movement ... For example, an object recognition technique may be utilized to detect an object and optical flow of pixels corresponding to the object, e.g., outer borders of the object may be measured to determine the level of movement of the object ... the change in position of the object, as indicated by different pixel coordinates, may be utilized to determine the level of movement.  In some implementations, a combination of techniques may be utilized”, Fig. 3 308, [0007] “calculating the motion score based on the level of stability, the type of the subject, and the level of movement of the subject”, [0065-0066] in view of [0093], [0091], [0094] “In block 308, it is determined if the level of movement of the subject meets a threshold level of movement. If it is determined that the level of movement of the subject meets the threshold, block 308 is followed by block 310. Else, block 308 is followed by block 330”, [0095] object detection in further view of [0101] “may include or be associated with labels that indicate a subject type (e.g., an "archive" label that indicates that the subject type is document, screenshot, receipt, etc.) and such labels may be utilized to determine the motion score”;  Examiner notes the instant claim language permits interpretation wherein an entity performing an implied ‘designating’ includes the processor/system itself (see e.g. [0024] of Applicant’s Specification wherein the processor designates));
identifying each of the other frames that do not exceed the threshold location (Fig. 2 212-214, Fig. 3 316 and 330, [0104] “Block 330 is performed if the motion image is not stable (as determined in block 304), if the level of movement of the subject does not meet the threshold level of movement (block 308) or if the subject type of the motion image is landscape or inanimate object (block 310). In block 330, the motion score may be set to a value that does not meet the display threshold, e.g., a value lower than the display threshold. Setting the motion score in this manner can ensure that motion images that do not provide for a high quality viewing experience, e.g., shaky or unstable images, images where the subject has minimal movement, or where the subject type is not suitable for display of the plurality of frames of the motion image, are displayed as static images, e.g., by displaying only a particular frame of the motion image, as described above with reference to FIG. 2. Setting the motion score in this manner saves computational resources to render the plurality of frames of the image, and can also save storage space when the motion image is stored to non-volatile memory, or sent to a server or other client device”); and
discarding each of the other frames that do not exceed the threshold location ([0011] “includes removing other frames of the plurality of frames and storing the static image in the non-volatile memory of the client device”, [0012] “If the motion score does not meet the display threshold, the operations can further include causing the motion image to be displayed without subject motion by displaying a particular frame of the plurality of frames of the motion image”, [0017] “If the motion score does not meet the storage threshold, the operations can further include automatically changing the motion image to a static image that includes only a particular frame of the plurality of frames and has a smaller file-size than the motion image. In some implementations, changing the motion image to a static image can include removing other frames of the plurality of frames and storing the static image in the non-volatile memory of the device”, [0035-0036], [0078], [0104], [0115]).  Sowden further teaches/suggests motivation for such a discarding/removal in e.g. [0078] “the file-size of the static image is smaller than that of the motion image that includes the plurality of frames. Storing a static image therefore requires less storage space. Further, transmitting the static image, e.g., to a server device, or to other client devices, reduces network utilization”.

As to claim 3, Sowden teaches/suggests the method of claim 2.
Sowden teaches/suggests the method further comprising determining, from the comparing of the location of the entity to the location of each of the other frames, a type of entity movement ([0092] “analyzed to determine the level of movement of the subject within the motion image. For example, if the subject type is a "human face," the level of movement may be determined based on a change in pixel values of the face in the plurality of frames. In this example, a motion image with little to no change in expression may correspond to low level of movement of the subject, whereas a motion image where the subject breaks out into a smile, raise eyebrows, turns or tilts the face, etc. may correspond to a high level of movement of the subject”, [0093] “while stationary subjects that move in other ways (e.g. raise hand, tilt head, etc.) may correspond to low level of movement. In some implementations, the threshold level of movement used for comparison may be based on the subject type, e.g., a lower threshold may be used when the subject is a face than when the subject is a body”, Fig 3 306-310);
adjusting, based on determining the type of entity movement, the threshold location ([0093] “the threshold level of movement used for comparison may be based on the subject type, e.g., a lower threshold may be used when the subject is a face than when the subject is a body”, see also Fig. 3 304 and that adjusting of 320/330 and that level of stability in conjunction with subject type as it impacts the motion score and corresponding threshold).

As to claim 5, Sowden teaches/suggests the method of claim 3.
Sowden teaches/suggests the method further comprising identifying that the type of entity movement indicates that the entity is recording the two or more frames (Fig. 3 302-304, [0056], [0046] “stabilizing the image, recognizing one or more objects in the image (e.g., a face, a body, an inanimate object, etc.), etc. Image stabilization may be performed based on input from an accelerometer, a gyroscope, or other sensors of client device 120, and/or based on comparison of a plurality of frames of a motion image or video”, [0055] “For example, accelerometer or gyroscope data may be utilized to compensate for camera movement, e.g., due to the capturing user's hands shaking during image capture, by aligning the plurality of captured frames. In some implementations, the captured image may be cropped to produce a stabilized version, e.g., with reduced background motion”, [0088-0089]); and
selecting a post frame (‘particular frame’ at the start and/or stop of capture/activation) of the two or more frames ([0076] “For example, a motion image may have a total length of up to 3 seconds. In some implementations, the particular frame may be the single frame captured at the instant of user activation, e.g., associated with a timestamp that matches activation of the camera. In some implementations, the particular frame may be any other frame of the plurality of frames of the motion image”, selected specifically in [0077] “For example, the particular frame may be selected based on different characteristics of the motion image that are determined based on programmatically analyzing the image”).

As to claim 6, Sowden teaches/suggests the method of claim 1.
Sowden teaches/suggests the method further comprising parsing the media frame collection into the two or more frames (parsing those motion images/frames usable as training data [0133] “In various implementations, machine-learning application may utilize Bayesian classifiers, support vector machines, neural networks, or other learning techniques. In some implementations, machine-learning application 730 may include a trained model 734, an inference engine 736, and data 732. In some implementations, data 732 may include training data, e.g., data used to generate trained model 734... In implementations where one or more users permit use of their respective user data to train a machine-learning model, e.g., trained model 734, training data may include such user data. In implementations where users permit use of their respective user data, data 732 may include permitted data such as images or image metadata (e.g., motion images, motion artifacts or other user-generated images, data regarding sharing of images with other users, labels associated with images, etc.),”);
extracting metadata from the two or more frames ([0101-0102], [0114-0115]), wherein the metadata includes categorical information ([0101] “In some implementations, the motion image may include or be associated with labels that indicate a subject type (e.g., an "archive" label that indicates that the subject type is document, screenshot, receipt, etc.) and such labels may be utilized to determine the motion score”, subject type disclosure previously identified, [0015] “In some implementations, the level of stability of the background portion, the type of the subject, and the level of movement of the subject are provided to the trained machine-learning model as further inputs”, [0091]) and location information (metadata in view of [0055], [0061] “For example, user data can include images captured by a user using a client devices, images stored or accessed by a user, e.g., using a client device, image metadata, user data related to use of a messaging application, user preferences, user biometric information, user characteristics (e.g., identity, name, age, gender, profession, etc.), information about a user's social network and contacts, social and other types of actions and activities, content, ratings, and opinions created or submitted by a user, a user's current location, historical user data, images generated, received, and/or accessed by a user, images viewed or shared by a user, etc. One or more blocks of the methods described herein may use such user data in some implementations”, [0151], in further view of permissible interpretations wherein location information may correspond to that position/location disclosure related to motion information determinations); and
tagging the media frame collection with an indicator that specifies the categorical information and location information ([0114-0115] “A training dataset of motion images may be obtained and provided as input to the neural network. For example, the training dataset may include a plurality of motion images and associated motion scores or labels. For example, a first set of motion images in the training dataset may be associated with one or more labels that indicate that the subject motion in each of the images is of user interest. Such labels may be obtained based on user input, or from user data (e.g., viewership of the motion images, creation of motion artifacts, etc.) obtained with user permission ... The training set may include motion images that depict various types of subject, with varying levels of stability, and level of movement of the subject within the plurality of frames”, [0135] “A final layer (e.g., output layer) produces an output of the machine-learning application. For example, the output may be a motion score, a set of labels for an image, a representation of the image that permits comparison of the image to other images (e.g., a feature vector for the image), an output sentence in response to an input sentence, one or more categories for the input data, etc. depending on the specific trained model”, [0146]).

As to claim 7, Sowden teaches/suggests the method of claim 6.
Sowden further teaches/suggests the method wherein the categorical information includes information on frame size ([0032], [0142], [0151]), and wherein location information indicates a designated location for each of the two or more frames from the media frame collection (each frame metadata [0055], [0061], [0151]).

As to claim 8, this claim is the system claim corresponding to the method of claim 1 and is rejected accordingly.  See corresponding structure in Sowden [0038-0039].

As to claim 9-10 and 12-14, these claims are the system claims corresponding to method claims 2-3 and 5-7 respectively, and are rejected accordingly.  

As to claim 15, this claim is the non-transitory CRM claim corresponding to the method of claim 1 and is rejected accordingly.  See corresponding CRM disclosure of Sowden [0020].

As to claim 16-17 and 19-20, these claims are the non-transitory CRM claims corresponding to method claims 2-3 and 5-6 respectively, and are rejected accordingly.  


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sowden et al. (US 2020/0241716) in view of Taguchi (US 2012/0020518).

As to claim 4, Sowden teaches/suggests the method of claim 3.
Sowden teaches/suggests the method further comprising identifying that the type of entity movement indicates that the entity is moving within each of the two or more frames (Fig. 2 212, Figures 3-4, Fig. 3 306, [0093] “In another example, if the subject type is human body, subject motion such as jumping or moving from one spot to another may correspond to a high level of movement, while stationary subjects that move in other ways (e.g. raise hand, tilt head, etc.) may correspond to low level of movement”); and
Sowden fails to explicitly disclose inputting an entity size predictor, wherein the entity size predictor indicates a minimum size of the entity.
Taguchi evidences the obvious nature of inputting an entity size predictor, wherein the entity size predictor indicates a minimum size of the entity ([0186], [0189] “After defining both the maximum detection rectangular head size at the point A and the minimum detection rectangular head size at the point A, the person detecting unit 44 compares each person's detection result at the point A with the maximum detection rectangular head size and the minimum detection rectangular head size. When each person's detection result at the point A is larger than the maximum rectangular head size or is smaller than the minimum rectangular head size, the person detecting unit 44 determines the detection result as an erroneous detection and deletes this detection result”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Sowden to further comprise inputting an entity size predictor, wherein the entity size predictor indicates a minimum size of the entity as taught/suggested by Taguchi, the motivation as similarly taught/suggested therein that such minimum entity size information so input may serve to eliminate erroneous detection results unlikely to occur for more specific detection applications.

As to claim 11 and 18, these claims are the system and non-transitory claims respectively, corresponding to method claim 4 and are rejected accordingly.  


Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IAN L LEMIEUX/Primary Examiner, Art Unit 2669